UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— GOLDEN RIVER RESOURCES CORPORATION (Exact name of registrant as specified in its charter) ————— Delaware 0-16097 98-0079697 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, 3004, Australia (Address of Principal Executive Office) (Zip Code) 011 (613) 8532 2860 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 56,807,283 outstanding shares of Common Stock as of November 12, 2013. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No Table Of Contents PAGE NO PART I. FINANCIAL INFORMATION Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4 Controls and Procedures 15 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 1A Risk Factors 16 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 Defaults Upon Senior Securities 16 Item 4 Mine Safety Disclosures 16 Item 5 Other Information 16 Item 6 Exhibits 16 SIGNATURES 17 EXHIBIT INDEX 18 Exh. 31.1 Certification 19 Exh. 31.2 Certification 20 Exh. 32.1 Certification 21 Exh. 32.2 Certification 22 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Introduction to Interim Consolidated Financial Statements. The interim consolidated financial statements included herein have been prepared by Golden River Resources Corporation (“Golden River Resources” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”). Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These interim consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2013. In the opinion of management, all adjustments, consisting of normal recurring adjustments and consolidating entries, necessary to present fairly the consolidated financial position of the Company and subsidiaries as of September 30, 2013, the results of its consolidated statements of comprehensive (loss) for the three month periods ended September 30, 2013 and September 30, 2012 and for the cumulative period July 1, 2002 (inception of exploration activities) to September 30, 2013, and the changes in its consolidated cash flows for the three month period ended September 30, 2013 and September 30, 2012 and for the cumulative period July 1, 2002 (inception of exploration activities) to September 30, 2013have been included.The results of consolidated operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. UNLESS OTHERWISE INDICATED, ALL FINANCIAL INFORMATION PRESENTED IS IN CANADIAN DOLLARS. 2 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Balance Sheet September 30, June 30, CDN$000’s CDN$000’s ASSETS Current Assets Cash 3 Investment in marketable security Receivables 15 15 Prepaid expenses and deposits 2 1 Total Current Assets Non-Current Assets Advances receivable Total Non-Current Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses Total Current Liabilities Total Liabilities Stockholders’ Equity: Common Stock: $.0001 par value 400,000,000 shares authorized 56,807,408 and 56,807,408 issued and outstanding 5 5 Additional paid-in-capital Less treasury stock at cost, 125 shares ) ) Retained (deficit) during exploration stage ) ) Retained (deficit) prior to exploration stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity The accompanying notes are an integral part of the consolidated financial statements. 3 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Statements of Comprehensive Income Three Months Ended September 30, 2013 and 2012 and for the cumulative period July 1, 2002 (inception of exploration activities) to September 30, 2013 (Unaudited) Three Months Ended September 30, CDN$000’s Three Months Ended September 30, CDN$000’s July 1, 2002 to September CDN$000’s Revenues $- $- $- Costs and expenses: Stock based compensation - - Exploration expenditure - - Interest expense (income), net - - Legal, accounting and professional 19 22 Administration expenses 45 82 Total costs and expenses 64 Foreign currency exchange gain/(loss) 2 (3 ) ) Loss on sale of equity investment and impairment charge - - ) Allowance for doubtful debt ) - ) Gain on marketable investment 3 - Other income: Interest income – net, related entity - - 5 – Other 1 - 12 (Loss) from continuing operations before income taxes ) ) ) Benefit for deferred income taxes - - - Net (loss) from continuing operations ) ) ) Discontinued Operations Gain on disposal of discontinued operations - - Equity in profits of unconsolidated entities - - Net (loss) from discontinued operations - ) ) Impairment of mineral rights - - ) Adjustment to fair value on stepped acquisition - - Gain on bargain purchase - - Net income attributable to non-controlling interests of discontinued operations - Net (loss) from discontinued operations - ) ) Net (loss) attributable to Golden River Resources stockholders ) ) ) Other comprehensive income: Foreign currency translation adjustments - - 89 Comprehensive(loss) attributable to Golden River Resources stockholders ) ) ) Amounts attributable to Golden River Resources stockholders: Basic and diluted (loss) per common equivalent share Net (loss) from continuing operations per share ) - ) Net (loss) from discontinued operations per share - ) ) Basic and diluted net (loss) per common equivalent shares ) ) ) Weighted average number of common equivalent shares used per share calculation The accompanying notes are an integral part of the consolidated financial statements. 4 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Statements of Cash Flows Three Months Ended September 30, 2013 and 2012 and for the cumulative period July 1, 2002 (inception of exploration activities) to September 30, 2013 (Unaudited) Three Months Ended September 30, CDN$000’s Three Months Ended September 30, CDN$000’s July 1, 2002 to September 30, CDN$000’s CASH FLOW FROM OPERATING ACTIVITIES Net (loss) attributable to Golden River stockholders ) ) ) Adjustments to reconcile net income attributable to Golden River stockholders to net cash (used) in operating activities Foreign currency exchange (gain)/loss (2 ) 3 Stock based compensation - - Loss on equity investment - - (Loss)/gain on sale /revaluation of marketable investment (3 ) - ) Allowance for doubtful debt - Gain on disposal of discontinued operations - - ) Accrued interest added to principal - - Net change net of disposition and acquisition in: Receivables - ) ) Staking deposit - - 22 Prepaid expenses and deposits (1
